HOLLAND, District Judge.
The motion for judgment for want of a sufficient affidavit of defense cannot be sustained. The defense set up in the affidavit raises issues of fact which should be submitted to a jury, and, if proven to the satisfaction of the jury, the defendant may be entitled to a verdict, and the questions of law which must be considered by the court can be passed upon more intelligently after a full discovery of all the facts. Motion for judgment for want of a sufficient affidavit of defense is overruled.